United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-50330
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTURO ROJAS, also known as Ernesto Rojas-Canales,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-99-CR-487-1-DB
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Arturo Rojas appeals his bench-trial conviction for

conspiracy to possess marijuana with intent to distribute and

possession of marijuana with intent to distribute.     He argues

that the district court erred in denying his motion to suppress

evidence obtained during a search incident to a traffic stop.         He

argues that because the officer did not have probable cause for

the stop, the subsequent search and seizure of evidence were

illegal.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50330
                                 -2-

     Our review of the record and the parties’ arguments

convinces us that the district court did not err in denying the

motion to suppress.   United States v. Orozco, 191 F.3d 578, 581

(5th Cir. 1999).   The officer testified that he stopped Rojas’

vehicle after witnessing him drive on the improved shoulder, a

violation of TEX. TRANS. CODE ANN § 545.058 (Vernon 1999).   Thus,

the officer had sufficient probable cause to support the initial

stop.   Whren v. United States, 517 U.S. 806, 810 (1996).

Accordingly, the judgment of the district court is AFFIRMED.